KANE, District Judge.
It is impossible for me to distinguish this case in principle from that of Fowle v. Spear [Case No. 4,996], which was before me on a similar motion some years ago. I then refused an injunction against the vendor of a patent medicine at the suit of his brother quack, who complained that his label and envelope of certificates had been imitated, on the ground that the special action of chancery could not be involved in a controversy which had so little merit to commend it on either side. Injunction refused.